Citation Nr: 0003816	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-19 869	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 decision of the Board of Veterans' 
Appeals denying an increased rating above 10 percent for 
residuals of a dog bite to the right hand, to include carpal 
tunnel syndrome, should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in April 1998.  
The Board is construing this motion as being limited to the 
Board's denial of an increased rating above 10 percent for 
the dog bite residuals as the other claim decided in the 
April 1998 decision, service connection for bilateral hearing 
loss, was granted by the Board at that time, and therefore, 
no further justiciable controversy remains as to the hearing 
loss claim arising out of the April 1998 Board decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In an April 1998 final decision, the Board denied an 
increased rating above 10 percent for residuals of a dog bite 
to the right hand, to include carpal tunnel syndrome.

2.  In pleadings filed with the motion alleging clear and 
unmistakable error in the Board's April 1998 decision, the 
moving party submitted new evidence that was not before the 
Board in April 1998.  It has not been alleged or shown 
otherwise that this evidence should have been before the 
Board in April 1998.

3.  Aside from the new evidence, the pleadings submitted by 
the moving party alleging clear and unmistakable error in the 
April 1998 Board decision do not clearly and specifically set 
forth why the result in the decision would have been 
manifestly different but for alleged clear and unmistakable 
error.



CONCLUSIONS OF LAW

1.  The new evidence submitted by the moving party with his 
motion alleging clear and unmistakable error in the Board's 
April 1998 decision may not be considered in connection with 
this motion.  38 C.F.R. §§ 20.1403(b)(2), 20.1405(b) (1999).

2.  The Board's April 1998 decision was not clearly and 
unmistakably erroneous in denying an increased rating above 
10 percent for residuals of a dog bite to the right hand, to 
include carpal tunnel syndrome.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).  The Board's Rules of Practice 
further provide that while material included in the record on 
the basis of the aforementioned Rule (20.1403(b)(2)) is not 
considered new evidence, no new evidence will be considered 
in connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b) (emphasis added).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In a decision dated April 1, 1998, the Board denied an 
increased rating above 10 percent for residuals of a dog bite 
to the right hand, to include carpal tunnel syndrome.  In 
July 1998, the moving party filed a request for 
reconsideration of the Board's April 1998 decision.  
Submitted with the request was new evidence, specifically, a 
hospital report showing an admission to the Shelby Baptist 
Medical Center in June 1998 for an endoscopic carpal tunnel 
release on the right hand; statements from Brice Brackin, 
M.D., dated May 13, 1998 and July 20, 1998, which addressed 
the aforementioned June 1998 carpal tunnel surgery; the 
report of a November 3, 1994 nerve conduction velocity study 
that indicated a finding of bilateral carpal tunnel syndrome; 
a duplicative report of a March 1996 VA cranial nerves 
examination; the report of an audiogram conducted in July 
1998 at a private facility; and, finally, a statement dated 
April 10, 1998 from an official of the Pullman Standard 
Company addressing the reasons why the moving party was 
refused employment in 1971 because of a failed hearing test.

The request for reconsideration of the Board's April 1998 
decision was denied by the Board's Acting Chairman in 
December 1998.  The Acting Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.

Thereafter, in June 1999, the moving party filed a statement 
requesting further review of the Board's decision of April 
1998 on the grounds of clear and unmistakable error.  He did 
not submit any evidence or argument with this statement, but 
as the record reflects that he was advised by the Board in 
April 1999 that his request for reconsideration would also be 
considered a motion requesting revision of the Board's April 
1, 1998 decision on the grounds of clear and unmistakable 
error under authority granted by Public Law 105-111, the 
Board will at this time proceeds to a disposition on this 
motion.  The Board will rely on his July 1998 request for 
reconsideration of the Board's decision and evidence 
submitted therewith as no additional argument or evidence has 
been received.

In addressing the matter of the inclusion of the new evidence 
submitted with the reconsideration request in July 1998, the 
Board must deny this part of the moving party's motion on 
procedural grounds.  As detailed above, except under limited 
circumstances, which for the reasons enunciated here are not 
applicable to the facts in this case, the regulations 
governing motions challenging a prior Board decision on the 
grounds of clear and unmistakable error specifically prohibit 
consideration of new evidence in connection with such 
motions.  38 C.F.R. § 20.1403(b)(2) (Rule 1403(b)(2)).  
Although the Board's decision of April 1998 falls under the 
purview of Rule 1403(b)(2) based on date of issuance, the new 
evidence submitted with the July 1998 reconsideration request 
would not be considered "relevant documents" held 
constructively by VA, as it is not shown that the Board had 
direct or inferred knowledge of the existence of this new 
evidence when its decision was issued in April 1998.  Cf. 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Franzen v. Brown, 
9 Vet. App. 235 (1996).  This is so because most of this 
evidence post dates the Board's decision, and it is not shown 
that such evidence was available but not obtained when the 
decision was issued.  Further, while it is acknowledged that 
the November 3, 1994 nerve conduction velocity report was not 
actually of record when the Board issued its April 1998 
decision, the record reflects that the results of that study 
were reported in a document attached to an October 1994 VA 
miscellaneous neurological disorders examination, and that 
the Board discussed the findings from that study in its 
decision.  Hence, it is not shown that the Board ignored 
relevant evidence that should have been made part of the 
appellate record when it decided the case on April 1, 1998.

In light of the above, the Board concludes that its decision 
of April 1998 was not clearly and unmistakably erroneous on 
any other grounds.  As stated by the Court and adopted in the 
regulations governing motions alleging clear and unmistakable 
error in prior Board decisions, for such error to exist, the 
error must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made."  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).  On this point, the Board must emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of clear and unmistakable.  See Fugo, supra, 6 Vet. 
App. at 43, 44 ("[i]t must always be remembered that [clear 
and unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).

In this case, the Board finds that, apart from his submission 
of the evidence with his July 1998 reconsideration request, 
the moving party has failed to set forth any reasons why the 
Board decision of April 1998 was clearly and unmistakably 
erroneous, particularly, to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  Fugo, 6 Vet. App. at 44.  Hence, 
there are no "clearly and specifically set forth" 
allegations from this motion addressing how the Board's 
decision of April 1998 contained any error that would compel 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision would have been manifestly 
different but for alleged error.  The caselaw of the Court 
and the regulations cited above are clear on the point that 
allegations of clear and unmistakable error must be supported 
by specific allegations of error in fact or law in the Board 
decision, and if it is not absolutely clear that a different 
result would have ensued but for the error, the error 
complained of cannot be clear and unmistakable.  The motion 
filed by the moving party herein lacks these pleading 
requirements.

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in April 
1998 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's April 1998 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


